PER CURIAM:
Plaintiffs, homeowners, appeal the dismissal of their suit in redhibition, negligence and unjust enrichment against defendant contractors and the parish police jury seeking relief for defective streets.
We remand.
Defendant, Circle R., constructed streets and purportedly dedicated then to the St. Tammany Parish Police Jury. Defendant, Homecraft Corporation, purchased lots from Circle R. and sold them to plaintiffs in 1977. Since that time, plaintiffs have sought relief from all defendant for flood*1116ing, potholes, cracked streets and broken curbs. All defendants have denied liability. The court dismissed plaintiffs’ suit against defendant contractors as prescribed and against defendant police jury for no cause of action.
We remand this case as we are unable to determine from the record which documents furnished to us were properly received into evidence. We order the judge and attorneys involved herein to meet and go over the entire list of exhibits and have stamped each document which was received into evidence.
We also think it appropriate for the trial court to make a finding as to exactly when the St. Tammany Police Jury accepted the streets for maintenance, if in fact it ever did.
REMANDED.